TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00313-CR



                                   Kirt Allen Esthay, Appellant

                                                  v.

                                   The State of Texas, Appellee


   FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
  NO. DAS-13-01849, THE HONORABLE GARLAND B. WOODWARD, JUDGE PRESIDING



                     ORDER FOR CLERK TO PROVIDE
                  A P P E L L A T E R E C O R D TO A P P E L L A N T


PER CURIAM

               Appellant Kirt Allen Esthay appeals his conviction for aggravated assault. See Tex.

Penal Code § 22.02. Appellant’s court-appointed counsel has filed a motion to withdraw supported

by a brief concluding that the instant appeal is frivolous and without merit. See Anders v. California,

386 U.S. 738, 744 (1967). Appellant’s counsel has represented to the Court that he provided copies

of the motion and brief to appellant, advised appellant of his right to examine the appellate record

and file a pro se response, and supplied appellant with a form motion for pro se access to the

appellate record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Appellant

has timely filed the motion requesting access to the appellate record with this Court.

               Appellant’s pro se motion is granted. We hereby direct the clerk of the trial court

to provide a copy of the reporter’s record and clerk’s record to appellant, and to provide written
verification to this Court of the date and manner in which the appellate record was provided, on or

before October 2, 2014. See Kelly, 436 S.W.3d at 321.

               It is so ordered on September 22, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin




                                                2